ORDER

PER CURIAM.
Brian Weiss (Defendant) appeals from a judgment of conviction of voluntary manslaughter, armed criminal actions, and first degree assault. Defendant alleges trial court error in refusing to instruct the jury on self-defense. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in refusing to instruct the jury on self-defense because submission of a self-defense instruction was not supported by the evidence when viewed in a light most favorable to Defendant. State v. Crawford, 904 S.W.2d 402, 405 (Mo.App. E.D. 1995). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 80.25(b).